Citation Nr: 1415705	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes cavus.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes cavus.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes cavus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran and his mother testified at the St. Petersburg RO before a Decision Review Officer (DRO).  While the Veteran was also invited to testify at a personal hearing before a Veterans Law Judge, he declined that opportunity.

In February 2007, May 2008, and November 2010, the Board remanded the above-captioned claims for additional development.  The Board then denied those claims in a June 2011 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In response, the CAVC issued a December 2012 Memorandum Decision and a concurrent Order, vacating the June 2011 denial and remanding the Veteran's claims to the Board for reconsideration.  

The Board finds that, for the reasons that follow, the record is sufficient to readjudicate the Veteran's bilateral knee claims.  Conversely, further development is needed to achieve substantial compliance with the CAVC and Board remand directives concerning his low back claim.  Consequently, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a current right knee disorder that is etiologically related to his service-connected pes cavus, or any other aspect of his active service.  

2.  The Veteran does not have a current left knee disorder that is etiologically related to his service-connected pes cavus, or any other aspect of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board notes that it has reviewed all the evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

While the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims for service connection for low back and acquired psychiatric disabilities and on what the evidence of record shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's left and right knee claims were initially decided in a June 2001 rating decision, which predated the enactment of the VCAA.  As such, he did not receive pre-adjudicatory notice of the provisions of that statute and its implementing regulations.  Nevertheless, such notice was later provided in correspondence issued in December 2005 and March 2007.  Specifically, the December 2005 letter advised the Veteran of the evidence needed to establish service connection for his bilateral knee disorders on both a direct and secondary basis, as well as the responsibilities that he and VA shared for obtaining such evidence.  Thereafter, the March 2007 letter provided him with a detailed description of how VA assigns a disability rating and an effective date following the grant of service connection.  As such, those December 2007 and March 2007 letters not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Moreover, after the Veteran received those letters, his claims for right and left knee disorders were redenied on the merits.  Such readjudication was sufficient to remove any taint of prejudice arising from the timing of the VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Accordingly, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c).  Specifically, the AOJ has obtained copies of his service treatment records, service personnel records, and all VA and private medical records that he has identified in support of his right and left knee claims.  Notably, the Veteran has alleged that further evidence is needed to corroborate the adverse credibility determinations, below.  However, he has not provided any specific records, or other documentation, to support that allegation.  Nor has he provided any information that would assist the Board in obtaining such evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (stating that failure of appellant to cooperate in development of evidence could subject claimant to risk of adverse adjudication based on an incomplete and underdeveloped record).  Moreover, the CAVC has expressly rejected the Veteran's argument in this regard, observing in its recent Memorandum Decision:

The Veteran argues that if the Board doubted his credibility, it should have sought corroborating evidence.  However, [the Veteran] has not alleged that he "furnished the Secretary information to locate such records" -- a predicate to triggering the Board's duty.  See 38 U.S.C.A. § 5103A(c)(1) (internal citations omitted).  Therefore, the Court cannot discern error in the Board's failure to attempt to locate corroborating evidence [regarding its determination that the Veteran lacks credibility.] 

See March 25, 2013, CAVC Memorandum Decision at 4-5.

Accordingly, the Board finds that any further fact finding as to credibility is unwarranted in this instance and therefore should not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).  

Nor should any other evidentiary development be undertaken in support of the Veteran's left and right knee claims.  He has already been afforded a May 2010 VA examination, which has yielded a concurrent report and a December 2010 addendum opinion addressing those issues.  The Board recognizes that the Veteran disagrees with that VA examination report and opinion and has countered them with statements from his private treating clinician, as well as with medical literature.  As discussed below, however, the Board finds that such rebuttal evidence is ultimately less probative than the conclusions reached by the VA examiner.  Moreover, the Board is satisfied that those conclusions are collectively sufficient to support its decision on the Veteran's left and right knee claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As such, the Board considers it unnecessary to remand for a new examination or medical opinion regarding either issue.  

Having thus established that eliciting additional records, or another VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary with respect to the claims decided herein.  That is because there has already been substantial compliance with its latest remand directives by virtue of the development, summarized above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, the Board finds that such development is likewise sufficient to satisfy the concerns raised in the CAVC's March 2013 Memorandum Decision.  Id.  In this regard, the Board considers it worthy of note that, rather than requiring additional evidence to be added to the record in connection with Veteran's bilateral knee claims, the CAVC has merely admonished the Board to revisit those issues and consider obtaining such evidence.  See March 25, 2013, CAVC Memorandum Decision at 6.  Heeding the CAVC's admonitions, the Board has determined that, for the reasons that follow, no further evidence is needed.  Although the Veteran has since taken it upon himself to submit additional argument and medical records, he has prefaced that evidence with a waiver of AOJ consideration.  As such, he is not prejudiced by the Board's review of that evidence in the first instance.  

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before a DRO in support of this appeal.  He has not contended, and the record has not otherwise shown, that the DRO who chaired the hearing either failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  As such, the Board is satisfied that the requirements set forth in 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, while the Veteran also has been offered the opportunity to appear at a hearing before a Veterans Law Judge, he has expressly waived his right to do so.  It follows that he may not be regarded as prejudiced by the lack of additional sworn testimony that may have otherwise been elicited in support of his bilateral knee claims.  Furthermore, there is no indication that the Veteran has been denied due process at other time throughout this appeal.

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the adjudication of his claims for service connection for left and right knee disorders.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of those claims.

II.  Analysis

The Veteran contends that he suffers from left and right knee disorders, which had their onset in service or, in the alternative, were caused or aggravated by his service-connected pes planus.

In light of the Veteran's contentions, the Board will consider whether to award service connection for bilateral knee disorders on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record).  The Board will also consider whether any such disorder identified as chronic under 38 C.F.R. § 3.309(a) may warrant the award of VA benefits on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Applicable Legal Criteria

Having thus determined which theories of service connection are potentially applicable in this case, the Board now turns to the underlying legal criteria.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service incurrence or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection on a secondary basis, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Moreover, while not applicable in the instant case, the provisions of 38 C.F.R. § 3.310(b) direct that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability will itself be service connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition to the foregoing theories of direct and secondary entitlement, service connection may be rebuttably presumed for chronic diseases enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include degenerative joint disease, may also be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

To prevail under any of the applicable theories of service connection outlined above, a claimant must meet the threshold evidentiary requirements, while the Board must assess the competency and credibility of the evidence presented so as to determine its overall probative weight.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009) (noting that the claimant bears the burden of establishing all of the elements of his claim, including the nexus requirement); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In this case, the Board finds the weight of the evidence to be insufficient to grant the Veteran's bilateral knee disorder claims.  In reaching this determination, the Board is cognizant that private and VA clinicians have diagnosed the Veteran with degenerative joint disease that afflicts both of his knees.  While such evidence of current disability satisfies the threshold requirement for VA benefits, however, the remaining criteria for direct, secondary, and presumptive service connection have not been met.  See Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512; see also 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40. 

Direct Service Connection

With respect to the other elements of direct service connection (in-service incurrence/aggravation and nexus), the Board acknowledges that the Veteran now purports to have experienced bilateral knee pain and swelling during service, which continued after he left the military.  See e.g. CAVC Appellant Brief at 5.  While a layperson, he is competent to report such a history of in-service and post-service symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Nevertheless, the Board has reason to question the credibility of his statements in light of the contradictory evidence of record.  See Caluza v. Brown, 7 Vet. App. at 511 (noting that the credibility of a claimant or witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay statements).

Such evidence includes the Veteran's service treatment records, which are devoid of any complaints or clinical findings of right or left knee abnormalities.  In fact, those records reveal that, shortly before separation, the Veteran expressly denied any history of "'trick' or locked knee[s]." See May 1968 Report of Medical History.  Conversely, when responding to a June 1968 civilian employment questionnaire, the Veteran did acknowledge a history of knee pain or injury; however, he declined to elaborate on the nature of that pathology and made no mention of whether it had actually occurred in service.  See June 1968 Medical History Questionnaire.  

The Board reasons that, had the Veteran been experiencing significant knee pain and swelling during active duty, as he now maintains, there would be a record of such symptoms in the medical documentation that immediately preceded his Army discharge.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Instead, the earliest record of any specific in-service knee pathology is a report of a VA examination conducted in November 1998, more than a quarter century after he left the military.   

The Board acknowledges that the mere absence of contemporaneous clinical data is insufficient, standing alone, to deny the Veteran's claims for service connection.  See Buchanan, 451 F.3d at 1336 (2006).  However, such an unexplained gap in relevant complaints is a factor for consideration, particularly, where, as here, the other evidence weighs against those claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

In this regard, the Board considers it telling that, far from lacking access to medical care immediately following his release from service, the Veteran received extensive treatment during this period for musculoskeletal pathology that did not involve his knees.  Indeed, this is evident from a March 1970 statement in which a private osteopathic physician described having treated the Veteran since 1968 for bilateral foot injuries and having recently performed lumbar studies in connection with a post-service back injury.  See March 1970 Statement from M. Kellman, D.O. (confirming treatment for residual bilateral foot pain, emanating from service, and for neck and low back injuries incurred in a January 1970 motor vehicle accident).  

Just as the Veteran would have been expected to report persistent or recurrent knee symptoms when afforded the opportunity to do during service, he likewise would have been expected to alert his private osteopathic clinician to any such symptoms that manifested after discharge coincident with the foot and spine pathology.  See AZ, 731 F.3d at 1315.  Instead, the record reflects that the Veteran eschewed all treatment for knee problems until the late 1970s when he enlisted the care of another private clinician for treatment of a "probable" right knee medial meniscus tear.  See November 1983 Statement from L. James Roy, M.D. (noting treatment for right knee on October 25, 1979).  The record further shows that, in a November 1983 appointment with that same clinician, the Veteran attributed his left knee problems to a civilian occupational injury incurred in February of that year.  Id.  

Tellingly, the Veteran declined to mention his history of intercurrent knee injuries injury when pursuing his subsequent claim for VA benefits.  Such an omission casts further doubt on the credibility of his current assertions of in-service knee pathology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements, or omissions, made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency); c.f. Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) (holding that "the logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.")

The Board described its concerns regarding the Veteran's credibility at length in its prior denial of his bilateral knee claims.  Despite vacating that disposition, the CAVC found no fault with the Board's credibility determination.  To the contrary, as noted in the preceding section, the Court expressly discounted the Veteran's argument that further corroborating evidence was needed to support such a determination.  See March 25, 2013, CAVC Memorandum Decision at 4-5.  

Accordingly, absent any mandate from the CAVC or other impetus to revisit that prior credibility determination, the Board continues to harbor doubts as to the validity of the Veteran's account of in-service knee pathology.  Similarly, the Board finds that the record does not support his account of a direct nexus between his current knee disorders and active service.  To the contrary, as noted previously, the Veteran's assertions of recurrent knee symptoms, persisting since service, are belied both by the evidence of intercurrent injury and by the lack of any documented complaints or clinical findings of relevant pathology for many years following his Army discharge.  See Maxson, 230 F.3d at 1333.  

Even if the Board were to wholly accept the credibility of the Veteran's assertions in this regard, however, it would still find that he lacks the knowledge and training to render an opinion as to the etiology of the particular knee disorders currently of record.  Indeed, in contrast with a disability, such as tinnitus, which is capable of lay observation, the degenerative joint disease that affects the Veteran's knees requires clinical expertise to diagnose and monitor.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, note 4 (Fed. Cir. 2007) (observing that "sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  It follows that the Veteran's lay assertions, standing alone, are insufficient to establish a causal relationship between those current bilateral knee disorders and his active service. 

Notably, the only clinical evidence that directly relates the Veteran's alleged in-service knee pathology to his current disability is an April 2008 statement from a "Dr. Sugar."  While ostensibly rendered by that private clinician, the statement does no more than transcribe the Veteran's own assertions of bilateral foot pain, "which caused his knees to become more symptomatic, in particular during his military service."  Such a statement, which is predicated entirely on the Veteran's lay allegations, is no more probative than the facts he himself has reported.  See Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a claimant's subjective assertions, unenhanced by additional medical comment, do not constitute competent medical evidence merely because the transcriber happens to be a medical professional); see also Black v. Brown, 5 Vet. App. 177 (1993) (noting that the Board is not bound to accept medical opinions based on a claimant's lay history, which is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Therefore, just as the Veteran may not rely on his own lay assertions to establish a direct in-service nexus, he also may not rest on the statement from his private clinician, which shares the same evidentiary premise.  

Accordingly, the Board finds that the elements of in-service incurrence/aggravation and nexus have not been substantiated and, thus, the Veteran's bilateral knee disorder claims may not be granted on a direct basis.  See Hickson, 12 Vet. App. at 253.

Secondary Service Connection

Nor may the benefits sought on appeal be granted on a secondary basis.  See Wallin, 11 Vet. App. at 512.  The Board is cognizant that, throughout the pendency of this appeal, the Veteran has consistently attributed his bilateral knee disorders to his pes planus.  Service connection for that disability has been established and, thus, the second Wallin element is met.  Id.  However, the third and final Wallin element has not been satisfied.

In this regard, the Board acknowledges that, by indicating that the Veteran's service-connected pes cavus has triggered "knee problems bilaterally," his private clinician has suggested that the two conditions are causally related.  See April 2008 Statement from Dr. Sugar.  Nevertheless, the Board finds that such evidence of a secondary nexus is outweighed by the countervailing findings of a VA clinician who examined the Veteran and reviewed his claims file in March 2010.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that, when confronted with conflicting opinion evidence, the Board may favor one opinion over another as long as it adequately explains its reasoning).  

Specifically, in a report issued concurrently with the March 2010 examination, the above VA clinician indicated that, while an opinion as to the direct causation of the Veteran's degenerative joint disease could not be rendered "without resorting to conjecture," the record was unequivocal that this bilateral knee disorder was unrelated to his service-connected pes cavus.  See March 23, 2010, VA Examination Report.  Thereafter, in an addendum opinion rendered in accordance with the Board's November 2010 remand, the same VA examiner emphasized that, "based upon the medical literature," there was no evidence that the Veteran's bilateral knee disorders were caused or aggravated by his service-connected pes planus.  See December 29, 2010, VA Addendum Opinion.

The Board recognizes that the Veteran has since attempted to refute the above VA examiner's findings by submitting an Internet-based article, which indicates, in pertinent part:

Flatfoot (no arch) or high arches can contribute to painful problems in the feet, knees, back and hips.  When the arch is too high or low, other structures in the foot and leg have to work longer and harder than intended.  The added stress, weight and poor motion can cause fatigue, pain and inflammation.

See Excerpt from "Foot Pain | MyLifestages," received on May 10, 2011.

The Board further recognizes that the CAVC, in its March 2013 Memorandum Decision, has expressly highlighted the above article as "appear[ing] to contradict the VA examiner's conclusion that no medical literature exists supporting a finding that pes cavus could cause or aggravate [the Veteran's] knee condition."  See March 25, 2013, Memorandum Decision at 5 (emphasis added).  Notably, however, the Court has stopped short of finding that this article actually does refute that VA examiner's report and addendum opinion.  The Board finds that it does not for the reasons that follow.  

First and foremost, the Internet-based article is not associated with any medical opinion or other evidence denoting familiarity with the specific facts of record.  Instead, this article contains only general findings, which, standing alone, are insufficient to lend significant support to the Veteran's claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting the pertinent medical literature may be considered probative evidence in support of a claim for service connection, but only in combination with a medical nexus opinion).  

Moreover, by bearing no relationship to the Veteran per se, the above article does not rise to level of "medical literature," as contemplated by the VA examiner.  To the contrary, such literature, within the context of that examiner's March 2010 VA report and December 2010 addendum opinion, pertains to treatises that discuss generic relationships with a degree of certainty "such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Id. citing Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  To meet those criteria, the article would need to be accompanied by a customized medical opinion, or to otherwise signal familiarity with the Veteran's bilateral knee claims.  It does neither.  In fact, the article does not even address the specific disability (degenerative joint disease) for which the Veteran seeks service connection, but, rather, confines itself to a general discussion of symptoms (i.e., fatigue, pain and inflammation), which are potentially suggestive, but not necessarily indicative, of such a diagnosis.

Furthermore, to the extent that the above article may be construed as favorable to the Veteran's claims - albeit not significantly supportive of those issues - the mere fact that it has gone unaddressed by the VA examiner does not diminish the probative value of the latter's findings.  Indeed, "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012)).

Accordingly, the Board finds that the Internet-based article submitted by the Veteran neither refutes the March 2010 VA examination report and the December 2010 addendum opinion nor otherwise demands elaboration from the authoring clinician.  As such, the Board considers it unnecessary to elicit a clarifying opinion from that VA examiner.  See 38 C.F.R. § 4.2 (2013) (requiring VA to return an examination report if it does not contain sufficient detail).  Notably, the CAVC expressly indicated that such clarification would only be required if the article in question constituted "medical literature."  See March 25, 2013, Memorandum Decision at 6.  For the reasons outlined above, the Board has determined that this article does not comport with the meaning of that term as it was intended by the VA examiner. 

Having thus determined that a clarifying opinion is not required in this instance, the Board finds that the March 2010 VA examination report and December 2010 addendum are collectively sufficient to decide the Veteran's bilateral knee claims.  The Board recognizes that neither addresses the direct causation of the Veteran's bilateral knee disorders with the degree of certainty required for medical opinion evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, both the examination report and the addendum are conclusive as to whether those current disorders are etiologically related to his service-connected pes planus.  

Indeed, with respect to that crucial inquiry, the VA examiner has made unequivocally negative findings.  Moreover, he has supported those findings with detailed rationales, which are predicated upon a thorough and accurate review of the record.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished if it is ambivalent, based on an inaccurate factual premise, or based on an examination of limited scope, or if the basis for the opinion is not stated). 

The Board recognizes that, since the completion of the May 2010 VA examination report and December 2010 addendum opinion, additional evidence has been associated with the Veteran's claims file.  Such evidence includes the Internet-based article, which, as noted previously, is insufficient to refute the findings of the VA examiner.  Moreover, none of the other evidence recently added to the record contradicts the VA examiner's essential findings regarding the lack of any etiological relationship between the Veteran's knee disorders and his service-connected pes planus.  As such, the Board is satisfied that the VA examiner's report and addendum opinion jointly signal an understanding of the pertinent facts of record and, thus, constitute a suitable evidentiary foundation upon which the Board may base a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl, 21 Vet. App. at 123.  

Having thus established that the May 2010 VA examination report and December 2010 addendum opinion are probative for rating purposes, the Board considers them sufficient to show that the Veteran is not entitled to service connection for his bilateral knee disorders on a secondary basis.  Indeed, that report and opinion make clear that those disorders bear no connection to his service-connected pes planus.  Moreover, there is no competent medical evidence that suggests otherwise.

The Board is mindful that the Veteran himself believes that such a relationship exists.  Certainly, he is competent to report his perceptions of how the pain from his pes planus affects the rest of his lower extremities, including his knees.  See Washington, 19 Vet. App. at 368; see also Layno, 6 Vet. App. at 469.  Nevertheless, he has not demonstrated the requisite skills or training to attribute the degenerative joint disease present in his knees to that service-connected disability, either on the basis of secondary causation or aggravation.  But see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Indeed, such questions, like those involving the direct in-service incurrence or aggravation of his bilateral knee disorders, lie beyond the realm of common medical knowledge and require clinical expertise to resolve.  See Jandreau, 492 F.3d at 1377, note 4; see also Woehlaert, 21 Vet. App. at 462.

Accordingly, the Board finds the Veteran's blanket lay assertions are insufficient to establish that his current bilateral knee disorders are etiologically related to his pes planus when the VA examiner has concluded otherwise.  Moreover, absent any competent medical evidence to the contrary, the Board itself is precluded from rendering a positive nexus opinion between those non-service connected and service-connected disabilities.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ("the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  It follows that service connection for the Veteran's knee disorders is unwarranted under a secondary theory of entitlement.  

Presumptive Service Connection

Service connection is likewise unwarranted under a presumptive theory of entitlement.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Indeed, the record does not show that degenerative joint disease manifested in the Veteran's knees during his active service or within the initial post-service year.  Moreover, there is no competent and credible evidence that such a chronic disease has persisted on a continuous basis since his active service.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.  To the contrary, while the Veteran has submitted written statements and testimony suggesting a continuity of symptomatology, such evidence is decisively outweighed by the documentation of intercurrent knee injury, as well as by the lack of relevant complaints and clinical findings for several decades following his military discharge.  See Maxson, 230 F.3d at 1333.  

For the foregoing reasons, the Board finds that service connection for right and left knee disorders is unwarranted under any applicable theory of entitlement.  Accordingly, as the preponderance of the evidence weighs against his bilateral knee claims, the benefit-of-the-doubt rule is not for application and the appeal is denied with respect to those issues.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


REMAND

The Veteran also seeks service connection for a low back disorder, to include as secondary to his service-connected pes planus.  However, before the Board may reach the merits of that claim, further development is needed.  See 38 C.F.R. § 19.9 (2013) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.").

Clarifying Opinion

For the reasons outlined in the preceding section, the Board has determined that a clarifying opinion is not required to adjudicate the Veteran's bilateral knee claims.  However, such development is necessary to ensure a full and fair disposition of his low back claim.  See 38 C.F.R. § 4.2 (2013) (requiring VA to return an examination report if it does not contain sufficient detail).  

As with the issues decided above, the Veteran's claim for service connection for a low back disorder was addressed in a May 2010 VA examination report and a December 2010 addendum opinion, each of which was unfavorable to that claim.  Notably, however, the examining VA clinician did not discuss an X-ray report prepared in June 1968, during the Veteran's active service, which revealed "friction of the periosteum lumbar with possible earlier injury, and findings of degenerative arthritis."  See June 28,1968, X-ray record, General Motors Parts Division Pre-employment Physical Examination (enclosed as a hard-copy attachment to this decision).  

As emphasized by the CAVC in its recent Memorandum Decision, this X-ray report is pertinent to the Veteran's low back claim as it "contains an indisputable in-service showing of degenerative arthritis - a chronic condition subject to the provisions of 38 C.F.R. § 3.303(b)."  See March 25, 2013, Memorandum Decision at 2.  Notwithstanding that observation, however, the CAVC has cautioned:

[This Court's] determination that X-ray report constitutes uncontroverted evidence of in-service arthritis does not then lead to an award of service connection as a matter of law.  Although [the Veteran] has cited evidence that during the pendency of his claim he suffered from arthritis of the low back, the presumption of service connection under 38 C.F.R. § 3.303(b) is rebuttable if his current disability is "clearly attributable intercurrent causes" [sic].  The determination as to intercurrent causes necessarily involves fact finding and a weighing of the evidence; given that the Board implied that [the Veteran's] back disability may be related to a post-service car accident, it is incumbent on the Board to decide this matter in the first instance.  [Internal citations omitted.]  

See March 25, 2013, Memorandum Decision at 3.  

As the CAVC has surmised, the Board concluded previously that the Veteran's current lumbar spine pathology was attributable to intercurrent low back trauma, which had been incurred both in a January 1970 motor vehicle accident (MVA) and in a November 2002 "auto/motorcycle accident."  See March 21, 1970, Report from "M. Kellman, D.O." (referencing January 26, 1970, MVA); see also December 2002 VA Outpatient Treatment Record.  

Of particular relevance in the instant case, the March 1970 report from the Veteran's private treating clinician was based on lumbar studies, which included "multiple spot films" showing a "bilateral pars interarticularis defect of L3, 4, 5," as well as a "defect in the pars interarticularis," and "[c]oronal facet findings involving the L4, 5, and the S1" suggestive of a "very unstable back."  See March 21, 1970, Report from M. Kellman, D.O. (enclosed as hard-copy attachment).  However, the March 1970 report did not include any specific findings of arthritis or degenerative changes.  As such, it remains unclear whether any lumbar abnormality noted in the June 1968 X-ray report had resolved by the time of the Veteran's January 1970 post-service MOTOR VEHICLE ACCIDENT or whether the 1968 X-ray findings were accurate.  Similarly, it remains unclear whether any current lumbar disability is clearly attributable to that post-service injury, and/or to other intercurrent causes, so as to rebut the chronic disease presumption set forth in 38 C.F.R. § 3.303(b).  As highlighted in the CAVC's Memorandum Decision, supra, those are the crucial inquiries that govern this appeal.  It follows that, the Board is unable to exercise its own judgment to resolve such complex medical questions, a clarifying opinion is needed.  See Chotta, 22 Vet. App, at 86; Colvin, 1 Vet. App. at 175.  

In pursuing such an opinion, the Board wishes to emphasize that it is not "'seek[ing] evidence solely for the purpose of gathering negative evidence.'"  See March 25, 2013, Memorandum Decision at 6; citing Mariano v. Principi, 17 Vet. App. 305 (2003).  Rather the Board is seeking the medical clarification necessary to ensure substantial compliance with the CAVC's - and, indeed - its own - prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the CAVC or by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and addendum opinion from the clinician responsible for the May 2010 VA examination and the December 2010 addendum opinion (or another appropriate examiner if that clinician is unavailable).  

The entire contents of the electronic record, contained in the Veterans Benefits Management System (VBMS) and the hard-copy enclosures to this decision should be made available to and be reviewed by the clinician, and it should be confirmed that such documents were available for review.  
If the reviewing clinician determines that a physical examination is necessary, then one must be scheduled.

The reviewing clinician is requested to conduct a thorough review of the pertinent evidence of record, to expressly include

a)  the X-ray report prepared in connection with the Veteran's June 28, 1968, General Motors Parts Division Pre-employment Physical Examination, which showed "friction of the periosteum lumbar with possible earlier injury, and findings of degenerative arthritis" (see enclosed hard-copy attachment); and 

b)  the March 1970 lumbar studies prepared by Dr. Kellman, which did not specifically reveal arthritis (see enclosed hard-copy attachment).  

After completing the requested evidentiary review, the reviewing clinician is asked to provide detailed responses to the following questions:

a)  State whether the Veteran's current degenerative joint disease of the lumbar spine is clearly (obviously and manifestly) attributable to one or more post-service causes, to expressly include the January 1970 motor vehicle accident referenced in Dr. Kellman's March 1970 report and not related to any aspect of his active service, to expressly include the clinical abnormalities noted in the June 1968 X-ray report (prepared while he was still on active duty).

b)  With respect to Dr. Kellman's March 1970 report, please offer an opinion as to whether it would have been customary practice for a clinician performing lumbar studies at that time to identify whether there were any degenerative changes suggestive of an arthritic disorder involving the lumbar spine, and, conversely, whether a clinician's silence on this matter would be clear evidence that arthritis was not manifest at the time that such studies were undertaken.

For purposes of this remand, the reviewing VA clinician is asked to take notice of the finding by the United States Court of Appeals for Veterans Claims that the June 1968 X-ray report constitutes an "indisputable in-service showing of degenerative arthritis."  See March 25, 2013, Memorandum Decision at 2.   

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims file.  

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If any requested benefit remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


